                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                            CRIMINAL NO. 4:17-CR-67-1FL
                                CIVIL NO. 4:19-CV-125-FL

DANIEL LEE WADE, JR.,                          )
                                               )
                    Petitioner,                )
                                               )                       ORDER
      v.                                       )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                     Respondent.               )


       The papers in the above captioned matter are hereby returned to you for failure to comply

with our Local Rules of Practice and Procedure. The papers are deficient in the following respects:

           ()     The filing entitled Motion to Vacate under 28 U.S.C. 2255 was not signed or did
                  not have an original signature.
           (X)    Other: The Motion to Vacate under 28 U.S.C. 2255 was not dated on the
                  signature page

       Petitioner is DIRECTED to correct the deficiencies listed above and return the corrected

papers within twenty-one (21) days from the filing of this order. Failure to do so may result in the

dismissal of this action without prejudice for failure to prosecute.

       SO ORDERED, this 4th day of September, 2019.




                                             Louise W. Flanagan
                                             United States District Judge
